DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 30 September 2021.  Claim 1 is currently amended.  Claims 1, 3-5 and 20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0193711, hereinafter Biswal in view of U.S. Pre-Grant Publication No. 2013/0224599, hereinafter Park.
Regarding claim 1, Biswal teaches an anode active material. The anode active material comprises silicon particulates (abstract, paragraph [0076]). Silicon is represented by SiOa, with a = 0. However, it is well-known in the art that silicon surfaces are oxidized when exposed to the atmosphere and it is therefore expected that Biswal’s material includes some oxygen on its exposed surfaces. Thus the material is expected to have a composite formula where a would be greater than 0.

Biswal teaches that the silicon particulates have hierarchical pores with various combinations of micropores, mesopores and macropores (paragraphs [0071, 0077]). Biswal teaches that the pores span the entire thickness of the silicon particulates (paragraphs [0072, 0078]) – therefore, the pores are understood to be “inside” each particulate and to be “formed uniformly from an inner central portion to a surface portion” of each particulate.
Biswal’s particulates have a diameter in the range 1 µm to 50 µm (paragraph [0074]) and pores within the range 2 nm to 3 µm (paragraphs [0070, 0071]).
Biswal does not: 1) explicitly teach hierarchical pores including a bimodal structure of mesopores and macropores and 2) report on the specific surface area of the material.
Regarding 1), it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the four possible combinations of hierarchical pores (micro and meso; micro and macro; meso and macro; micro and meso and macro) the combination of mesopores and macropores without undue experimentation and with a reasonable expectation of success.
Regarding 2), Park teaches a negative active material including porous silicon particles (paragraphs [0047, 0050]).  Park’s particles have a diameter in the range 1 µm to 50 µm (paragraph [0054]) and pores within the range 1 nm to 2 µm (paragraphs [0079, 0080]).
2/g to 500 m2/g (paragraph [0088]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Biswal’s material has a specific surface area in the range 2 m2/g to 500 m2/g for the purpose of optimizing the battery’s performance.
The optimum range of Biswal as modified by Park overlaps the instant application's optimum range of 1 m2/g to 20 m2/g.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Biswal as modified by Park discloses the claimed invention except for the exact optimum range for the specific surface area in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Biswal teaches mesopores with a diameter in the range 2 nm to 50 nm (paragraph [0071]).
Regarding claim 4, Biswal teaches macropores with a diameter in the range 50 nm to 3 µm (paragraph [0070]).
Biswal’s optimum range for the diameter of the “macropores” overlaps the instant application's optimum range of 50 nm to 700 nm.  It has been held that in the case 
Furthermore, Biswal discloses the claimed invention except for the exact optimum range for the diameter of the “macropores” in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Biswal teaches a negative active material including silicon particulates (paragraph [0076]).
Biswal fails to teach a carbon layer with a thickness in the range 0.003 µm to 3.0 µm.
Park teaches silicon particles with a carbon coating layer having a thickness in the range 3 nm (0.003 µm) to 100 nm (paragraph [0070]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a carbon layer with a thickness in the range 3 nm to 100 nm for the purpose of improving the electric conductivity of the material.
Regarding claim 20, Biswal teaches a secondary battery comprising the anode active material of claim 1 (paragraphs [0083, 0094]).

Claims 1, 3, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0193711, hereinafter Biswal in view of U.S. Pre-Grant Publication No. 2015/0295232, hereinafter Watanabe.
Regarding claim 1, Biswal teaches an anode active material. The anode active material comprises silicon particulates (abstract, paragraph [0076]). Silicon is represented by SiOa, with a = 0. However, it is well-known in the art that silicon surfaces are oxidized when exposed to the atmosphere and it is therefore expected that Biswal’s material includes some oxygen on its exposed surfaces. Thus the material is expected to have a composite formula where a would be greater than 0.
In an example, the particulates are mixed with polyacrylonitrile which is pyrolized (paragraphs [0080, 0092]). This would necessarily form a carbon coating layer distributed on a surface of each particle.
Biswal teaches that the silicon particulates have hierarchical pores with various combinations of micropores, mesopores and macropores (paragraphs [0071, 0077]). Biswal teaches that the pores span the entire thickness of the silicon particulates (paragraphs [0072, 0078]) – therefore, the pores are understood to be “inside” each particulate and to be “formed uniformly from an inner central portion to a surface portion” of each particulate.
Biswal does not: 1) explicitly teach hierarchical pores including a bimodal structure of mesopores and macropores and 2) report on the specific surface area of the material.

Regarding 2), Watanabe teaches a negative active material including silicon-based particles (paragraphs [0047, 0050]).  Watanabe teaches that a suitable specific surface area for such particles is in the range 1 m2/g to 20 m2/g (paragraph [0055]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Biswal’s material has a specific surface area in the range 1 m2/g to 20 m2/g for the purpose of optimizing the battery’s performance.
Regarding claim 3, Biswal teaches mesopores with a diameter in the range 2 nm to 50 nm (paragraph [0071]).
Regarding claim 4, Biswal teaches macropores with a diameter in the range 50 nm to 3 µm (paragraph [0070]).
Biswal’s optimum range for the diameter of the “macropores” overlaps the instant application's optimum range of 50 nm to 700 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Biswal discloses the claimed invention except for the exact optimum range for the diameter of the “macropores” in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Biswal teaches a secondary battery comprising the anode active material of claim 1 (paragraphs [0083, 0094]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0193711, hereinafter Biswal in view of U.S. Pre-Grant Publication No. 2015/0295232, hereinafter Watanabe as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0165467, hereinafter Yew.
Regarding claim 5, Biswal teaches a negative active material including silicon particulates (paragraph [0076]).
Biswal fails to teach a carbon layer with a thickness in the range 0.003 µm to 3.0 µm.
Yew teaches a negative active material including silicon-based particles coated with a carbon layer for the purpose of improving the electric conductivity of the silicon-based particles (paragraphs [0022, 0023, 0026, 0027]).  Yew teaches that a thickness of the carbon layer may be in the range 1 nm to 100 nm (paragraph [0028]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a carbon layer with a thickness in 
The optimum range of Biswal as modified by Yew for the carbon layer thickness overlaps the instant application's optimum range of 3 nm to 3 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combinations of Biswal and Park and Biswal and Watanabe references were found to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/STEWART A FRASER/Primary Examiner, Art Unit 1724